                                          Case 4:18-cv-03389-HSG Document 65 Filed 02/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANGEL AGUILERA,                                   Case No. 18-cv-03389-HSG
                                   8                     Plaintiff,                        ORDER GRANTING EXTENSION OF
                                                                                           TIME TO FILE SUPPLEMENTAL
                                   9             v.                                        BRIEFING
                                  10     T. MOLINA, et al.,                                Re: Dkt. No. 64
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Defendants’ request for an extension of time to file their

                                  14   supplemental briefing is GRANTED. Dkt. No. 64. By February 19, 2021, Defendants shall file a

                                  15   supplemental brief, not to exceed ten pages, explaining in further detail how Heck bars Plaintiff’s

                                  16   excessive force claim.

                                  17          This order terminates Dkt. No. 64.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 2/8/2021

                                  20                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
